Citation Nr: 0611752	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether a reduction in the rating for degenerative disc 
disease of the lumbar spine from 40 percent disabling to 20 
percent disabling was proper.

2.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for a heart disorder, 
to include as secondary to the veteran's service-connected 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty in the Army from November 
1953 to October 1956 and in the Navy from April 1958 to July 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March and July 2002 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The veteran and his spouse testified at an RO hearing in 
October 2002; a copy of the transcript is associated with the 
record.

The issues of entitlement to a higher rating for the 
veteran's lumbar spine disability and for service connection 
for a heart disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO reduced the 
disability rating assigned for the veteran's lumbar spine 
disability to 20 percent effective October 1, 2002.

2.  At the time of the reduction, the veteran's service-
connected lumbar spine disability had been rated at 40 
percent since August 22, 1996, a period of more than 5 years.

3.  The provisions of 38 C.F.R. § 3.344 were not considered 
and applied, and the February 2002 VA examination report upon 
which the reduction was based was conducted without a review 
of the relevant medical evidence in the claims file, VA or 
non-VA, and without range of motion studies and other tests 
being performed and as such failed to demonstrate sustained 
material improvement in the veteran's lumbar spine disability 
under the ordinary conditions of life.

4.  The July 2002 rating decision reducing the veteran's 
disability rating for degenerative disc disease from 40 to 20 
percent was void ab initio as not in accordance with the law.


CONCLUSION OF LAW

The criteria for the restoration of the 40 percent rating for 
degenerative disc disease of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.105, 3.344, 4.3, 4.7, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Restoration of a 40 percent rating for degenerative disc 
disease of the lumbar spine

Without deciding whether VA's notice and duty to assist 
requirements have been satisfied in the present case, it is 
the Board's conclusion that the Board is not precluded from 
adjudicating this issue.  This is so because the Board is 
taking action favorable to the veteran, that is, restoring 
the 40 percent rating, and as such the decision poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 U.S.C.A. §§ 5103 and 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  The 
veteran must also to be informed that he/she may request a 
predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 
60-day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the veteran expires.  
38 C.F.R. § 3.105(e) (2002).

The instant case involves the appellant's disagreement with a 
July 2002 rating decision, which reduced from 40 percent to 
20 percent the evaluation of his service-connected lumbar 
spine disability.  The 40 percent rating was in effect from 
August 22, 1996 until October 1, 2002, a period of more than 
five years.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) 
(the duration of a rating must be measured from the effective 
date assigned that rating until the effective date of the 
actual reduction).  Therefore, the requirements pertaining to 
reductions of ratings that have been in effect for at least 
five years are applicable.  38 C.F.R. § 3.344(a),(c) (2002).

A rating proposing the reduction was prepared and the 
appellant was notified by letter dated in March 2002.  That 
letter gave the appellant 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the 40 percent level and informed him that he 
could request a predetermination hearing.  Although the 
veteran asserts that he requested a predetermination hearing 
within the 60-day period, the record shows that his hearing 
request was not received by the RO until July 30, 2002, after 
issuance of the July 2002 rating decision finalizing the 
reduction to 20 percent.  Therefore, the Board finds that the 
RO complied, in essence, with the procedural requirements of 
38 C.F.R. § 3.105 in effect at the time of the March and July 
2002 rating decisions.

But, there is nothing in the evidence of record to show that 
the RO considered 38 C.F.R. § 3.344(a), (b) and (c) when it 
reduced the appellant's 40 percent rating in July 2002.  The 
RO did not address the question of material improvement.  
Even though the 40 percent rating had been in effect more 
than 5 years, the reduction was based on a single VA 
examination in February 2002 in which it does not appear that 
the examiner either reviewed the claims file and pertinent VA 
or non-VA treatment records or, according to the veteran's 
testimony, performed range-of-motion testing.  The veteran 
testified that he had so much pain that he could not sleep at 
night, that he got pain down his right leg; that, if he sat 
for a prolonged period of time, his back got stiff; that he 
used a back brace occasionally and a stick for balance; and 
that he cannot get in and out of a car.  He added that the VA 
examiner did not take any measurements, did not ask him to 
bend over, and did not have the veteran walk on his heels or 
toes.  His spouse added that the veteran had a lot of 
problems with any kind of mobility; that he cannot lift 
things or climb stairs; and that they had to adapt their bed 
so the veteran could get in and out of it.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 
(1992) that the failure to consider and apply either the 
provisions of 38 C.F.R. §§ 3.343(a) or 3.344, if applicable, 
renders a rating decision void ab initio.  Additional 
clinical evidence was associated with the record following 
the July 2002 rating decision.  But such evidence may not be 
used to resurrect a flawed rating action.

As the RO failed to apply the provisions of 38 C.F.R. § 3.344 
in its reduction of the veteran's disability evaluation for 
degenerative disc disease of the lumbar spine from 40 percent 
to 20 percent, the Board finds that the July 2002 rating 
decision was void ab initio as not in accordance with the 
law, and thus the Board has no legal option but to restore 
the 40 percent schedular rating.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.344.


ORDER

Restoration of a 40 percent rating for degenerative disc 
disease of the lumbar spine is granted, subject to the laws 
and regulations governing monetary benefits.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection is granted for a heart disorder on appeal.  
Although the veteran claims that he has a heart disorder and 
it appears that the veteran is being treated for 
hypertension, VA has not provided the veteran with notice of 
what evidence would be needed to substantiate service 
connection on a presumptive or secondary basis.  Moreover, 
the RO did not provide separate notice of what the veteran 
needs to establish entitlement to a higher rating.  Should VA 
determine that the 40 percent rating for the veteran's lumbar 
spine disorder is not warranted, it must apply the provisions 
of 38 C.F.R. §§ 3.105(e) and 3.344, including addressing the 
question of material improvement under the ordinary 
conditions of life.  On remand, the VA must do so. 

The duty to assist includes obtaining treatment records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  At various times, 
the veteran has indicated that he has been treated at the 
Appling General Hospital, the Evans Memorial Hospital, the 
Wayne County Hospital, Winn Army Community Hospital at Fort 
Stewart, Georgia, and by VA at Anniston and Birmingham, 
Alabama, and Dublin and Savannah, Georgia and by Dr. LaFleur 
in Jacksonville, Alabama, Dr. Giles at St. Joseph's Hospital 
in Savannah, Georgia, Dr. Wiedemeyer in Brunswick, Georgia, 
Dr. Gehi in Anniston, Alabama, and Dr. Ferrari at the 
Treutlen Medical Center.  A December 2002 response from the 
Dublin VA Medical Center (VAMC) reflects that the veteran's 
records had been retired in September 2002 and would be 
recalled.  Medical records dated from April 1993 to October 
1996 from the Winn Army Community Hospital and from the 
Appling Health Care System in Baxley, Georgia, dated in July 
1999, VA treatment records from February 1997 to April 1998 
and laboratory test results dated March 4, 2003 from the 
Savannah outpatient clinic, from October 2001 to July 2003 
from the Birmingham VAMC and the Anniston outpatient clinic, 
from July 1997 to June 1998 from the Dublin VAMC, and private 
medical records from Dr. LaFleur dated from March 2001 to 
January 2002, from Dr. Giles dated in February 2000, from Dr. 
Wiedemeyer dated in November and December 1996, Dr. Gehi 
dated from April to June 2002, and from Dr. Ferrari dated in 
December 2002 are associated with the record.  On remand, VA 
should attempt to obtain missing VA and non-VA treatment 
records.  

In September 2002 and September 2003, the criteria for 
evaluating invertebral disc syndrome (IDS) and disorders of 
the spine changed.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004) (codified at 38 C.F.R. §§ 4.71a 
(2005)) (current regulations).  In the statement of the case 
(SOC), the RO applied the former regulations and did not 
consider current regulations or whether they were more 
favorable to the veteran.  See, e.g., Rodriguez v. Nicholson, 
19 Vet. App. 275 (2005).  The current criteria, however, 
cannot be used prior to the respective effective dates of 
September 23, 2002 and September 26, 2003.  On remand, VA 
should specifically and expressly consider the veteran's 
increased rating claim under the schedular criteria in effect 
both prior to and as of September 2002 and September 2003, 
applying the version more favorable to the veteran after the 
effective date of the regulatory change.  See VAOPGCPREC 7-
2003; VAOPGCPREC 3-2000.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2001); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 and 5243 (2005).  On remand, the veteran should be 
afforded orthopedic/neurologic and skin examinations to 
review the history of and ascertain the nature and severity 
to his lumbar spine disability to include whether material 
improvement under the ordinary conditions of life has been 
shown and whether a separate rating should be given for 
surgical scarring under the holding in Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  An examination is needed to 
provide clinical findings so that VA can consider ratings 
under all appropriate diagnostic codes.

The veteran testified, and the service medical records 
confirm, that, in August 1971, the veteran was taken to the 
operating room where under general intubation anesthesia, he 
developed severe vagal-vagal stimulation and which at one 
point it was felt that there were no heart sounds for 
approximately 45 seconds so surgery for his herniated nucleus 
pulposus at L4-L5 was delayed for four days.  He asserts that 
Dr. Giles told him that his claimed heart condition is a 
direct result of his heart stopping under anesthesia that he 
was given in 1971.  On remand, the veteran should be afforded 
a cardiovascular examination to ascertain the onset and 
etiology of any heart disorder found.  The Board reminds the 
veteran that the duty to assist is not a one-way street, and 
that he has a duty to cooperate.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that: (1) informs him about the 
information and evidence needed to 
establish an increased rating for his 
lumbar spine disability and service 
connection for a heart disorder on a 
presumptive and secondary basis; (2) 
informs him about the information and 
evidence that VA will seek to provide; 
(3) informs him about the information and 
evidence the claimant is expected to 
provide; (4) gives an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection 
and/or a higher rating is granted, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (U. S. Vet. App. Mar. 3, 2006), 
and (5) requests or tells him to provide 
any evidence in his possession that 
pertains to the remaining claims.  The 
claims file must include documentation 
that VA has complied with the VA's duties 
to notify and assist a claimant.

2.  The VA should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
lumbar spine disability since January 
2000 and any heart disorder since July 
1974.  The VA should attempt to obtain 
records from each health care provider he 
identifies and indicates may still have 
records available, if not already in the 
claims file.  In particular, VA should 
attempt to obtain missing records from 
the VA medical facilities at Anniston and 
Birmingham, Alabama, and Dublin and 
Savannah, Georgia; the Appling General 
Hospital, the Evans Memorial Hospital, 
the Wayne County Hospital, and the Winn 
Army Community Hospital at Fort Stewart, 
Georgia; and Dr. LaFleur in Jacksonville, 
Alabama, Dr. Giles at St. Joseph's 
Hospital in Savannah, Georgia, Dr. 
Wiedemeyer in Brunswick, Georgia, Dr. 
Gehi in Anniston, Alabama, and Dr. 
Ferrari.  The VA should ask the veteran 
to sign authorizations for release of 
private medical information and attempt 
to obtain missing records from the named 
physicians and hospitals.  If records are 
unavailable, please have the health care 
provider or the VA facility so indicate.

3.  After completion of 1 and 2 above, 
the VA should make arrangements for the 
veteran to be afforded 
orthopedic/neurologic and skin 
examinations to determine the nature and 
extent of his service-connected 
degenerative disc disease of the lumbar 
spine and a cardiovascular examination to 
determine the nature, extent and etiology 
of any heart (cardiovascular) disorder 
found, such as hypertension.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand, and treatment records must be 
made available to the examiner(s) for 
review of the pertinent evidence in 
connection with the examination(s), and 
their reports should so indicate.  

First, the orthopedic/neurologic 
examiner(s) is to assess the nature and 
severity of the veteran's degenerative 
disc disease of the lumbar spine in 
accordance with the latest AMIE worksheet 
for rating disorders of the spine and 
intervertebral disc syndrome.  The 
examiner(s) should be provided with 
copies of the old and new rating criteria 
for spinal disorders to assist in 
preparing a report addressing the nature 
and extent of the veteran's service-
connected spine disability.  The 
examiner(s) should also provide an 
opinion as to combined duration of 
incapacitating episodes, measured in 
weeks of incapacitation (requiring bed 
rest) per year, for the appeal period 
beginning September 23, 2002.  The 
neurological examiner should report any 
neurological symptoms found on 
examination.  After a longitudinal 
review, the examiner(s) should render an 
opinion as to whether material 
improvement under the ordinary conditions 
of life has been shown for the veteran's 
lumbar spine disability or whether it 
alone makes the veteran unemployable.
 
Second, the skin examiner should assess 
the nature of the surgical scarring 
related to the veteran's August 1971 
diskectomy of the lumbar spine and 
expressly give the extent of scarring in 
square inches or centimeters, should 
indicate whether the veteran's scarring 
is unstable (i.e., frequent loss of 
covering of skin over the scar), deep, 
superficial (i.e., not associated with 
underlying tissue damage), or tender 
and/or painful on objective 
demonstration, and whether the scarring 
results in weakness, limits the function 
of, or causes limited motion of, the 
affected part, in accordance with the 
latest AMIE worksheet for rating 
disorders of the skin.  

Finally, after examining the veteran and 
reviewing the veteran's medical records 
and history, the heart disorders examiner 
should identify any heart 
(cardiovascular) disorder found, to 
include hypertension.  The examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that any heart 
disorder found is related to in-service 
anesthesia given for treatment for a 
herniated nucleus pulposus of the lumbar 
spine.  Additionally, the examiner should 
render an opinion as to whether it is at 
least as likely as not that any heart 
disorder: (1) was incurred during the 
veteran's active service (including due 
to general intubation anesthesia) or is 
otherwise related to his active service, 
(2) became manifest to a compensable 
degree within a one year period of his 
discharge from service, or (3) is 
approximately due to, or was aggravated 
(worsened), by the veteran's service-
connected lumbar spine disability.  The 
veteran was discharged from service on 
July 1, 1974.  Lastly, the VA examiner 
should render an opinion as to whether it 
is at least as likely as not that any 
heart disorder is related to any post-
service event, such as aging.  If the 
etiology of the identified disorder is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  The VA examiner should 
attempt to reconcile any contradictory 
evidence regarding the etiology of any 
heart disorder.

The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and all clinical findings should be 
reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

4.  After completion of the above, and 
any further development deemed necessary, 
VA should readjudicate the appellant's 
service-connection claim on direct, 
presumptive and secondary bases.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
appropriate period of time to respond.  

5.  At the same time as 4 above, VA 
should readjudicate the appellant's 
increased rating claim, to include 
consideration of both the former and 
current schedular criteria and whether 
(1) separate ratings for neurological 
symptoms or surgical scarring should be 
established and (2) whether material 
improvement under the ordinary conditions 
of life has been shown for the veteran's 
lumbar spine disability or (3) whether it 
alone makes him unemployable.  If any 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005). The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


